                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


TIMOTHY WAYNE OSBORNE,

             Plaintiff,

                                                     CV 118-117


LOGAN MARSHALL,Sheriff; RONNIE
WILLIAMSON, Major; and IMOGENE
CROWDER,Jailer,

             Defendants.



                                     ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiffs claims against Logan Marshall and Ronnie Williamson for failure to

state a claim, and DISMISSES Logan Marshall and Ronnie Williamson from this case.

       SO ORDERED this //o^ay ofNovember,2018, at Augusta, Georgia.


                                        j. randamaciTchief judge
                                        UNITEE^ATES DISTRICT COURT
                                                     DISTRICT OF GEORGIA
